Citation Nr: 0925589	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  06-05 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
disability manifested by memory loss, joint pain, and 
headaches, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for chronic fatigue 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran had active service from December 1986 to May 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California, which determined, in pertinent 
part, that new and material evidence had not been received 
sufficient to reopen the Veteran's previously denied claim of 
service connection for a disability manifested by memory 
loss, joint pain, and headaches, to include as due to an 
undiagnosed illness, and also denied the Veteran's claim of 
service connection for chronic fatigue syndrome.  In October 
2006, the Veteran requested a Central Office Board hearing.

The Board observes that, in a November 1997 rating decision, 
the RO denied the Veteran's claim of service connection for a 
disability manifested by memory loss, joint pain, and 
headaches, to include as due to an undiagnosed illness.  The 
Veteran did not appeal this decision, and it became final.  
See 38 U.S.C.A. § 7104 (West 2002).  

The Board does not have jurisdiction to consider a claim that 
has been adjudicated previously unless new and material 
evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Therefore, the issue of whether new and 
material evidence has been received to reopen a claim of 
service connection for a disability manifested by memory 
loss, joint pain, and headaches, to include as due to an 
undiagnosed illness, is as stated on the title page.  
Regardless of the RO's actions, the Board must make its own 
determination as to whether new and material evidence has 
been received to reopen this claim.  That is, the Board has a 
jurisdictional responsibility to consider whether a claim 
should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

As noted, in October 2006, the Veteran requested a Central 
Office Board hearing in this appeal.  The Board notified the 
Veteran in a letter dated in March 2009 that his Central 
Office Board hearing was scheduled for May 2009.  The Veteran 
responded later in March 2009 with a request that his Central 
Office hearing be rescheduled and that a videoconference 
Board hearing be held instead at the RO in this appeal.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
videoconference Board hearing at the RO.  
A copy of the notice letter sent to the 
Veteran and his service representative 
concerning this hearing should be included 
in the claims file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

